DETAILED ACTION
Response to Amendments/Remarks
Objection to the specification (abstract) and claims have been withdrawn due to amendments by the Applicant. 
Applicant has amended claim 1 to include allowable subject matter of claim 3. 
Reasons for Allowance
Closest prior art is Baker (US Patent 4139975A) which fails to disclose a locking pin washer that is a resistance fit on the first projection or the first projection extending through the locking washer.  It would not have been obvious to modify the prior art (Baker) to add a locking pin washer extending through the first projection.  Also, it would not have been obvious to modify the prior art (Baker) to attach the elongate projection to the fastener.
Claims 1 and 4-22 are allowed. Claims 2-3 have been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677